Exhibit April 27, 2009 GS Financial Corp. Announces First Quarter Results and Declaration of Quarterly Dividend Metairie, Louisiana – GS Financial Corp. (NASDAQ Global Market: GSLA) (the “Company”), the holding company for Guaranty Savings Bank (the “Bank”), reported earnings for the quarter ended March 31, 2009 of $378,000, or $0.30 per share diluted, compared with earnings of $126,000, or $0.10 per share diluted, for the same period in 2008, an increase of 200.0%. “I was pleased with our performance for the first quarter,” said Stephen E. Wessel, President and CEO of GS Financial Corp. “We generated a record quarter over quarter increase in deposits as our bankers brought in an additional $30.6 million. Average loans also grew by over 7.3% from prior quarter, and our capital levels continued to be strong. More importantly, our income improved significantly as demonstrated by an increase in interest income of $401,000, non-interest income of $258,000, and net income of $252,000 from the same quarter in the prior year.” Net interest income for the quarter ended March 31, 2009 was $1.9 million, which represents an increase of $383,000, or 25.7%, from $1.5 million for the same period in 2008. The Company’s net interest margin increased 14 basis points from 3.21% for the first quarter of 2008 to 3.35% for the same period in 2009. The increase in net interest margin is primarily due to decreased deposit costs that are attributable to the decrease in market rates of interest which occurred throughout 2008 and have been maintained into 2009. Interest and dividend income for the three months ended March 31, 2009 was $3.4 million, an increase of $401,000, or 13.4%, from $3.0 million for the three months ended March 31, 2008.This increase was due to the significant increase in the average balance of interest-earning assets from March 31, 2008 to March 31, Interest expense for the three months ended March 31, 2009 was $1.5 million, an increase of $18,000, or 1.2%, from the same period in 2008. This is primarily due to the Company’s efforts to improve its funding mix throughout 2008 and continuing into 2009 by reducing its reliance on higher-cost sources of funds, such as certificates of deposit, and emphasizing attracting lower-cost transaction accounts while significantly increasing the average balance of deposits. Non-interest income increased by $258,000, or 224.4%, from $115,000 in the first quarter of 2008 to $373,000 for the same period in 2009, primarily due to a significant increase in the gain on sales of residential loans in the secondary market primarily attributable to favorable mortgage loan interest rates. As a result of the increased activity, the Bank has expanded its mortgage banking operations by hiring additional mortgage originators. Non-interest expense for the first quarter of 2009 was $1.7 million, up approximately $260,000, or 18.4%, from $1.4 million for the first quarter of 2008. President Wessel commented, “Our expenses have increased, however, the biggest components of non-interest expense included mortgage originator commissions, increased FDIC deposit insurance premiums, and legal expenses associated with the agreement we recently entered into with certain shareholders.” Non-performing assets increased during the first quarter of 2009 from $2.5 million at December 31, 2008 to $2.8 million at March 31, 2009. The largest component of non-performing assets is a $1.4 million delinquent renovation loan that is secured by a multifamily dwelling located in the historic district of the French Quarter in New Orleans, LA, which went to Sheriff’s sale in April 2009 as expected. Management believes its allowance for loan losses is adequate to provide for any potential loan losses inherent in the loan portfolio and did not record a provision for loan losses in the first quarter of 2009. Total Assets at March 31, 2009 were $251.0 million compared to $221.9 million at December 31, 2008, an increase of approximately $29.1 million, or 13.1%. Net loans increased $11.9 million, or 7.5%, in the first quarter of 2009 from $158.5 million at December 31, 2008 to $170.4 million at March 31, 2009. Deposit accounts increased approximately $30.6 million, or 21.9%, during the first quarter from $140.1 million to $170.7 million at December 31, 2008 and March 31, 2009, respectively. Borrowings from the Federal Home Loan Bank decreased from $52.0 million at December 31, 2008 to $49.9 million at March 31, 2009.
